Appeal from a decision of the Workers’ Compensation Board, filed December 10, 1980, as amended by a decision filed October 7, 1981. Decedent was employed by Fiber Conversion, Inc., as a rag picker operator. He worked the night shift from 4:00 p.m. to 2:00 a.m. On March 11,1975, while performing his usual duties, he complained of being ill and went home about 7:30 p.m. He was later taken to the hospital where he remained until April 3, 1975. On discharge, the final diagnosis stated, inter alia, “acute anterior wall myocardial infarction”. He did not return to work and died on May 30,1975. His son, who worked at the same place as decedent, testified that he was with his father the night of the initial attack and that he tried to pull certain material out of a room as his father was required to do and that “it was really heavy to pull out”. The son also testified that his father told him that some of the time the material was hard to get out of the room on that day. Decedent’s widow testified that decedent told her that it was hard for him to get the material out of the room on the day in question. There was also medical testimony that decedent’s work activity on the day in question “was a direct invitant to his acute myocardial infarction”. The board found that decedent’s work activity precipitated an acute myocardial infarction and that he thereby sustained an accident arising out of and in the course of his employment with disability and death being causally related thereto. There is substantial evidence to support the board’s determination and, therefore, it‘ must be affirmed (Matter of Kolodynski v Aviv Knitwear Corp., 77 AD2d 710). Decision affirmed, with costs to the Workers’ Compensation Board. Mahoney, P. J., Sweeney, Casey, Yesawich, Jr., and Levine, JJ., concur.